Per Curiam,
The plaintiff Avas employed as a laborer at the defendant’s furnace to do whatever kind of work might be assigned to him. On the night he was injured he had been digging doAvn ore in the stockhouse and having finished his work there he went to the furnace building Avhere he and other workmen kept their dinner buckets to get something to eat. In this building there was a screw shaped shaft that revolved in a metal trunk in the floor and removed waste from the dust flue to the outside of the building. A section of this trunk, at the side of a walk, was uncovered and unguarded. As the plaintiff was passing this section he was asked by a fellow workman to hand him a hose and while doing this he stepped into the trunk and was injured.
The negligence alleged was in not guarding the machinery in the furnace building as required by the act of assembly. The main grounds of defense were: 1, contributory negligence; 2, that the plaintiff was at a place where he was not employed to be and was doing something out of the scope of his employment. Under the plaintiff’s testimony, the trunk was hid from view by steam and dust and the danger was unseen and he was in the furnace building for a proper purpose *165and did what it was customary for one workman to do > at the request of another. This testimony necessarily carried the case to the jury. While some parts of the charge are open to criticism, considering it as a whole, we find no error that calls for reversal.
The judgment is affirmed.